Title: To James Madison from John Winston, 23 February 1791
From: Winston, John
To: Madison, James


Sir
Hanover Virginia February 23. 1791
At the request of Mr. Thomas Wash one of your Constituents (who informs me that he has a claim against the united States for services during the late war) I take the liberty of informing you that Mr. Wash is a Man whom I am acquainted with, and know also that he acted in the Commissary’s department in the late war. He is also one whom I am perswaded would not exhibit any account against the public, but what he thought Just. For the particulars of his claim you must be refered to Mr Wash, and believe me to be with every sentiment of respect sir Your Most Obt. Humble St.
Jno. Winston
